UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6539


CHARLES WILLINGHAM,

                      Plaintiff - Appellant,

          v.

BUNCOMBE COUNTY CORRECTIONAL CENTER,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00383-RJC)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charles D. Willingham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles      Willingham        seeks     to    appeal    the    district

court’s   order    dismissing        his    42   U.S.C.    § 1983    (2006)     civil

rights action.         The district court’s order was entered on the

docket on January 15, 2013.                Willingham’s notice of appeal was

filed on March 24, 2013. *            In the notice of appeal, Willingham

appears   to    claim    he    did   not    receive    notice   of    the   district

court’s order until March 24, 2013.                   Where, as here, a pro se

appellant      files    an    untimely     notice     of   appeal    offering    some

excuse for its untimeliness, that notice is properly construed

as a motion to reopen the time to note an appeal under Fed. R.

App. P. 4(a)(6).        United States v. Feuver, 236 F.3d 725, 729 n.7

(D.C. Cir. 2001).            Accordingly, we defer action on Willingham’s

motion to appoint counsel and remand the case to the district

court for that court to determine whether Willingham can satisfy

the requirements of Rule 4(a)(6).                   Ogden v. San Juan Cnty.,

32 F.3d 452, 454 (10th Cir. 1994).                 The record, as supplemented,

will then be returned to this court for further consideration.



                                                                            REMANDED

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                            2